Citation Nr: 1007529	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) on account of 
the need for regular aid and attendance (A&A).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to October 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to special monthly pension based on 
the need for an aid and attendance or housebound allowance.  
In an October 2008 decision review officer (DRO) decision, 
the RO granted special monthly pension by reason of being 
housebound, effective March 14, 2008.  As such, the Board has 
framed the issue as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the Veteran submitted a timely substantive 
appeal to the Board via a VA Form 9, on which she indicated 
that she wanted a Board hearing at the local RO.  There is no 
indication that the Veteran has been scheduled for her 
requested Board hearing.  Considerations of due process 
mandate that the Board may not proceed with review of the 
claim on appeal without affording the Veteran an opportunity 
to appear at the requested hearing.  Therefore, a remand is 
required for the scheduling of a travel board hearing.  See 
38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.700(a) (2009).  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

Schedule the Veteran for a Travel Board 
hearing at the RO in Waco, Texas.  The 
Veteran and her representative should be 
notified of the date and time of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


